UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarter Ended: June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 ————— NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One De Wolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201) 784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of March 5, 2013, there were 328,533,316 shares of our common stock, $0.001 par value, outstanding. NEW LEAF BRANDS, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 Controls and Procedures 35 PART II – OTHER INFORMATION Item 1 Legal Proceedings 37 Item 1A Risk Factors 38 Item 4 Removed and Reserved Item 5 Other Information 42 Item 6 Exhibits 42 2 Tables of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS New Leaf Brands, Inc. CondensedBalance Sheets June 30, December 31, CURRENT ASSETS Cash & cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of approximately $35,351 at June 30, 2012 and $37,689 at December 31, 2011 Inventory Prepaid expense and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ CURRENT LIABILITIES Accounts payable $ $ Purchase order financing Accrued liabilities Accrued liabilities related parties Accrued dividend Interest payable Short-term notes - other Notes payable to related parties Current portion of long-term debt Other current liabilities Current liabilities of discontinued operations - Total current liabilities Long-term debt Long Term Debt-Related Parties Derivative liabilities Total long-term liabilities Total liabilities Contingencies (Note 17) STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, convertible 10,000,000 shares authorized Series K 10% Convertible Preferred Stock, 1,000 cummulative shares designated; 18.9 and 30 shares issuedand outstanding(Liquidation Preference $614,402 and $860,974) at June 30, 2012 and December 31, 2011, respectively 0 0 Common Stock, $0.001 par value, 500,000,000 shares authorized; issued and outstanding 282,260,718 and 150,811,031 at June 30, 2012 and December 31, 2011, respectively Shares Issuable Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the condensedfinancial statements 3 Tables of Contents New Leaf Brands, Inc. CondensedStatements of Operations (Unaudited) Three month period ended June 30, Year to Date ended June 30, Net sales $ Cost of goods sold Operating expenses: Shipping and handling Selling and Marketing General and administration Depreciation and amortization Total operating expenses Loss from continuing operations ) Other income (expense): Other income(expense) Interest expense ) Change in fair value of derivative liability ) Gain (loss) on extinguishment of debt ) Amortization of debt discount & deferred financing costs ) - ) ) Total other income (expense), net Income (loss) from continuing operations before provision for income taxes ) Provision for income taxes - Income (loss) from continuing operations ) Dividends on Series K preferred stock ) Net loss attributable to common stockholders before discontinued operations ) Discontinued operations: Gain on disposal of discontinued operations - - Net income (loss) available to common stockholders $ $ ) $ ) $ ) Net income (loss) per share - continuing operations Basic $ ) ) $ ) ) Assuming dilution ) Income per share - discontinued operations Basic $ - $ - Assuming dilution - - Net income (loss) available to common stockholders Basic $ ) $ ) ) Assuming dilution $ ) $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding See accompanying notes to the condensedfinancial statements 4 Tables of Contents New Leaf Brands, Inc. CondensedStatements of Cash Flows (Unaudited) For the six months ended June, Operating Activities: Continuing operations: Net loss $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) continuing operating activities: Depreciation and amortization Gain on settlement of accounts payable and extinguishment of long-term debt ) Gain on disposal of discontinued operations ) - Amortization of debt discount & deferred financing cost Warrants issued for services Stock based compensation Common stock issued for services Change in fair value of derivatives payable ) Changes in continuing operating assets & liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses ) ) Due to related parties Interest payable Net cash used in continuing operating activities ) ) Financing Activities: Proceeds from issuance of long-term debt Exercise of warrants Payments on purchase order financing ) Proceeds from sale of common stock and warrants,net - Proceeds from sale of preferred stock and warrants - Repayment on long-term debt - ) Net cash provided by financing activities Change in cash & cash equivalents ) ) Cash & cash equivalents beginning of year Cash & cash equivalents end of period $ Supplemental disclosures: Cash paid during the period for: Interest $ - $ Non-cash investing and financing activities: Settlement of long-term debt for common stock Issuance of common stock in connection with disposal of discontinued operations Deemed dividend on Conversion of Series K Preferred and warrants - Settlement of accounts payable for common stock and warrants - Forgivenness of earn-out and reduction of intangibles - See accompanying notes to the condensedfinancial statements 5 Tables of Contents NEW LEAF BRANDS, INC. NOTES TO UNAUDITED CONDENSEDFINANCIAL STATEMENTS 1. ORGANIZATION AND BASIS OF PRESENTATION Organization The condensedfinancial statements include NEW LEAF BRANDS, INC. (“the Company”) and its wholly-owned subsidiaries Nutritional Specialties and Baywood New Leaf Acquisition, Inc. Nutritional Specialties was acquired by the Company effective March 30, 2007. Skae Beverage International LLC was acquired by Baywood New Leaf Acquisition, Inc. effective September 9, 2008. On July 24, 2009 the Company sold substantially all of its rights and assets of Nutritional Specialties to Nutra, Inc. The Company develops markets and distributes healthy and functional ready-to-drink (“RTD”) beverages. The Company distributes its products through independent distributors both internationally and domestically. The Company incorporated as Baywood Financial, Inc. in Nevada on June 13, 1986. In March 1992, the Company changed its name from Baywood Financial, Inc. to Baywood International, Inc. Between 1992 and 1998, the Company directed most of its sales efforts to nutraceutical international markets. In 1999, the Company expanded its nutraceutical business into domestic markets. Baywood International, Inc. changed its name effective October 16, 2009 to New Leaf Brands, Inc. to reflect the change in strategic direction with the sale of Baywood International, Inc.’s nutraceutical businesses on October 9, 2009. The name change was effective in the market at the opening of business October 19, 2009, at which time the Company’s ticker symbol changed from BAYW.OB to NLEF.OB. On April 9, 2012 the Company completed the sale of its non-operating subsidiary Nutritional Specialties, Inc. (NSI) to Deep South Capital, LLC (DSCL). The terms of the divestiture included consideration of $1.00 plus the assumption of certain liabilities by DSCL. In addition, the Company issued DSCL 6,000,000 shares of the Company’s stock valued at $180,000 as a reserve against possible offsets. The transaction reduced liabilities of the Company by approximately $928,000. Basis of presentation In the opinion of management, the accompanying unaudited, condensed,financial statements contain all adjustments necessary to present fairly the financial position of New Leaf Brands, Inc. (“New Leaf” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with New Leaf's audited financial statements for the year ended December 31, 2011, included in New Leaf's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three months ended June 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year. The condensedfinancial statements were prepared using accounting principles generally accepted in the United States (“GAAP”). These principles require the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses. Actual results could differ from those estimates. Reclassification In connection with the preparation of its March 31, 2012 financial statements, the Company has reclassed $349,243 (as of March 31, 2012) from notes payable to additional paid in capital to properly account for the convertible debt and warrants issued in December 2011. The Company determined that the amount was not material to the financial statements for the year ended December 31, 2011.There was no impact on the statement of operations for the year ended December 31, 2011 or the quarter and six months ended June 30, 2012. 6 Tables of Contents 2. GOING CONCERN The Company has a history of recurring losses from continuing operations, deficiencies in working capital and limited cash on hand as of June 30, 2012. To date, it has also been unable to generate sustainable cash flows from operating activities. In addition, the Company has $3,372,242 in current liabilities payable within the next twelve months including an obligation which is currently in default (see Item 3 - DEFAULTS UPON SENIOR SECURITIES). For the six months ended June 30, 2012, the Company’s loss from continuing operations was $3,630,750.As of June 30, 2012, the Company’s cash and cash equivalents and working capital deficiency are $74,163 and ($2.950.178) respectively. Collectively, these factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s existence is dependent upon its ability to obtain necessary financing. The Company believes that its existing cash resources, combined with projected cash flows from operations, will not be sufficient to execute its business plan and continue operations for the next twelve months without additional funding. The Company intends to continue to explore various strategic alternatives, including asset sales and private placements of debt and equity securities to raise additional capital. In the first half of 2012, the Company raised gross proceeds of $837,618 pursuant to Unsecured Note Issuances in February 2012 and the Warrant reset and Exchange Offer in March and May 2012. In addition, the Company raised an additional $360,000 in the second half of 2012 and $150,000 in January 2013. In addition to paying down and restructuring its debt, management is actively taking steps to reduce the Company’s future operating expenses and increase future sales. However, the Company cannot provide any assurance that operating results will generate sufficient cash flow to meet its working capital needs and service its existing debt or that it will be able to raise additional capital as needed. As such the Company’s corporate strategy has broadened from solely New Leaf lemonades and teas to an acquirer of mature beverage distributors and manufactures. The condensedfinancial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has identified the policies below as critical to its business operations and the understanding of the results of its operations. The impact and any of its associated risks related to these policies on the Company’s business operations are discussed throughout this section. Principles of consolidation The condensedfinancial statements include the accounts of all subsidiaries. All significant intercompany accounts and transactions have been eliminated. Inventories Inventories consist primarily of raw material and finished product and are recorded at the lower of cost (on an average cost basis) or market. Inventories consisted of the following: June 30, December 31, (unaudited) Raw material $ $ Finished goods 8,771 $ $ 7 Tables of Contents Property and Equipment Property and equipment are recorded at cost and depreciated using the straight-line method over their estimated useful lives of five years. Property and Equipment consisted of the following: June 30 December 31 (unaudited) Furniture and fixtures $ $ Computers Equipment Total Less: Accumulated depreciation Net property and equipment $ $ Intangible assets Intangible assets consist of brand value resulted from the September 9, 2008 acquisition of certain net assets from Skae Beverage International, LLC. Intangible assets consisted of the following at June 30, 2012 (unaudited) and December 31, 2011: Brand Value – New Leaf Tea Asset value at December 31, 2011 $ Accumulated amortization ) Impairment of intangibles ) Net asset value at December 31, 2011 $ Asset value at June 30, 2012 $ Accumulated amortization Net asset value at June 30, 2012 $ The Company evaluates intangible assets for potential impairment on an annual basis or whenever events or circumstances indicate that impairment may have occurred using a two-step process. The first step of the impairment test, used to identify potential impairment, compares the estimated fair value of the intangible with the related carrying amount. If the estimated fair value of the intangibles exceeds its carrying amount, the intangible is not considered to be impaired and the second step is unnecessary. 8 Tables of Contents During the quarter ended September 30, 2011, the Company determined that a triggering event occurred and performed an interim impairment analysis. The interim impairment analysis resulted in an impairment of $1,100,000 for the third quarter of 2011. During the year ended December 31, 2011, the Company determined that the economic uncertainty surrounding the Company’s ability to remain in business triggered an impairment analysis. The Company’s interim and annual tests, used predominately a discounted cash flow model derived from internal budgets in assuming fair values for the impairment testing. Factors that could change the result of our impairment test include, but are not limited to, different assumptions used to forecast future net sales, expenses, capital expenditures and resources, and liquidity and working capital requirements used in our cash flow models. In addition, selection of a risk-adjusted discount rate on the estimated undiscounted cash flow is susceptible to future changes in market conditions, and when unfavorable, can adversely affect our original estimates of fair value. The Company’s key assumptions used in its annual impairment analysis included the following: a discount rate of 18% based on the estimated weighted average cost of capital from the market participant point of view; royalty rate of 4.0%; an average perpetual growth rate of 66% for six years and a tax rate of 38%. An increase in the discount rate of 1% or a 1% deterioration of the perpetual revenue growth rate would increase the impairment loss by approximately $38,000 or $11,000, respectively. The Company bases its fair value estimates on assumptions it believes to be reasonable, but which are unpredictable and inherently uncertain. For the year ended December 31, 2011, the impairment of the Company’s brand value mainly resulted in the decline in its projected revenues and operating results and cash flows. The Company has concluded that impairment had existed at December 31, 2011 and has recorded an impairment charge, measured as the amount by which the carrying amount of the long-lived asset exceeds its fair value, of $2,155,000 for the year ended December 31, 2011. In conjunction with preparing the revised forecasts, the Company reevaluated the remaining estimated useful lives of the long-lived intangibles and concluded there is no change in its estimated remaining useful lives. The brand value (including Trademarks and Trade Names) of continuing operations are being amortized over the estimated life of ten years. Amortization expense for the three months ended June 30, 2012 and 2011 was $81,774 and $120,624 respectively. The aggregate amortization for the years ended December 31, 2012 through December 31, 2016 and years thereafter is as follows: Year Amortization $ Thereafter Total $ Option -Warrants issued on debt and beneficial conversion The Company estimates the fair value of each option and warrant grant and beneficial conversion on the date of grant using the Black-Scholes option-pricing model. The option and warrant estimates are based on the following assumptions for the six months ended June 30, 2012 and 2011 (unaudited): June 30, June 30, Dividend yield 0
